Title: From George Washington to Gustavus Scott, 26 December 1796
From: Washington, George
To: Scott, Gustavus


                        
                            Sir, 
                            Philadelphia 26th Decr 1796
                        
                        Your favour of the 15th instt was not received until the 22d. To what the delay
                            is to be ascribed, I know not.
                        The voice of Maryland, as expressed by its legislature, in the Resolutions
                            which you enclosed, is flattering indeed, as it respects myself, personally, and highly
                            pleasing as it relates to their federal sentiments—I thank you for sendg them.
                        From what you have said of the disposition of the Senate, of that State,
                            the presumption is, that the loan of $100,000 for the use of the Federal City, must,
                            ’ere this, have passed through all the requisite forms. The necessity of the case justified
                            the obtaining of it on almost any terms, & the Zeal of the Commissioners (if they,
                            in their individual capacities, which they surely may do without hazarding any thing) in
                            making themselves liable for the amount, as it could not be had without, cannot fail of
                            approbation. At the sametime I must confess that the request has a very singular appearance—and will not, I should suppose, be very grateful to the feelings of Congress. With great
                            esteem & regard I am—Sir Your Obedt Hble Servt
                        
                            Go: Washington
                            
                        
                    